December 17, 2010 All Securities Commissions Dear Sirs: We wish to advise you of the following dates with respect to our upcoming meeting of shareholders: Meeting Type: Annual Meeting Date: March 10, 2011 Record Date for Notice: January 10, 2011 RecordDate for Voting: January 10, 2011 Beneficial Determination Date: January 10, 2011 Securities entitled to receive Notice of, and Vote at the meeting: Common CUSIP Number: 65563C105 Yours very truly, NORDION INC. /s/ Sandra Lett Sandra Lett Law Clerk
